UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended March 31, 2008 Commission File #000-51035 RED MILE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 20-4441647 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 223 San Anselmo Way, #3 San Anselmo, CA 94960 (ADDRESS OF PRINCIPAL
